Title: From George Washington to Peter Muhlenberg, 22 July 1782
From: Washington, George
To: Muhlenberg, Peter


                  
                     sir
                     Phila. 22d July 1782
                  
                  I have not received the Return of Stores &c.—mentioned in your Favor of the 3d instant—which Circumstance gives me reason to suppose your Conjecture to be right, that they have fallen into the Hands of the Enemy—You will be pleased to send me a Duplicate of that Return.
                  I shall be sincerely rejoiced if any Circumstance takes place to facilitate the Recruiting in Virginia.
                  The present State of intelligence & uncertainty prevents an order for your Recruits to be put in March—as soon as this is removed you will be furnished with Instructions.
                  
               